                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

 HAROLD L. DORTCH,                             )
                                               )
        Petitioner,                            )
                                               )
 vs.                                           )   CIVIL ACTION NO. 1:18-cv-217-TFM-N
                                               )
 WALTER MYERS,                                 )
                                               )
        Respondent.                            )

                                          ORDER

       On January 31, 2019, the magistrate judge entered an amended report and recommendation

to which no objections have been filed. See Doc. 21. After due and proper consideration of the

issues raised, the amended recommendation is ADOPTED as the opinion of this Court.

Accordingly, it is ORDERED that the petition is DISMISSED with prejudice as time barred and

the Motion for Reconsideration (Doc. 18) is DENIED.

       Final judgment shall issue separately in accordance with this order and Federal Rule of

Civil Procedure 58.

       DONE and ORDERED this the 8th day of March 2019.

                                                   /s/Terry F. Moorer
                                                   TERRY F. MOORER
                                                   UNITED STATES DISTRICT JUDGE




                                         Page 1 of 1
